Martin, J,

delivered the opinion of the court.
This case is before us on a bill of exceptions.
The defendants having asked a witness whether he had not been authorized by the plaintiff to propose that they should pay him a certain sum, (fifteen or twenty dollars) on receipt of which he would forbear instituting a suit against them ; the plaintiff objected to the question being answered, and the objectidn was sustained.
It does not appear to us that the judge erred. The question was at least irrelevant. From the circumstance of the plaintiff having expressed a willingness to accept a less sum than that which he claimed, in order to avoid a suit, it cannot be concluded that, if the proposition be nót accepted, he is not entitled to a verdict and judgment for the sum which he legally proves to be due to him.
From a reluctance to embark in litigation, many are induced to submit even to heavy sacrifices, in order to avoid the delays, expenses and vexations attendant thereon; in other words, to buy their peace. To permit the persons to
*216whom such propositions are made to avail themselves of them, to the injury of their adversaries, would be to shut the door on pacification and reconciliation, and thus to perpetuate contention and strife. Accordingly, in the courts of common law, evidence of them is inadmissible. 2 Starkie on Evidence, 2d Jhnericcm edition, 37.
It is, therefore, ordered, adjudged and decreed,, that the judgment of the District Court be affirmed, with costs.